Citation Nr: 1747658	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-30 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated at 30 percent disabling.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967, to include service in Vietnam from January 1966 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  In pertinent part, the May 2010 rating decision denied service connection for bilateral hearing loss but granted service connection for tinnitus.  The May 2014 rating decision granted service connection for PTSD at an evaluation of 30 percent from November 26, 2013.

The Veteran testified at a video conference hearing in December 2016 with the undersigned Veterans Law Judge and the transcript of the hearing is of record.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran testified at his December 2016 hearing that his service-connected PTSD made him unemployable.  As such, entitlement to TDIU has been raised by the record.

The issues of an increased initial rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss disability is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. Â§Â§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. Â§Â§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable decision is a full grant of the issue addressed, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394   (1993).


II. Service Connection - General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); see Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)).

For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  ).  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Bilateral Hearing Loss 

The Veteran asserts that he is entitled to service connection for a bilateral hearing loss disability.  Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  A March 2010 VA audiological examination notes that the Veteran has hearing loss that is considered disabling for VA purposes.  38 C.F.R. § 3.385.  Thus, the requirement for a current disability is met.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Further, the Veteran has stated that during his service in Vietnam that he was exposed to significant levels of noise. Specifically, he has argued that his occupational specialty as an infantryman and a "powerman" in an aviation brigade engaged frequently in combat while in Vietnam consistently exposed him to significant and hazardous noise.  Further, there is no evidence that the Veteran's statements concerning noise exposure are not credible. As such, the Board finds that noise exposure in service has been shown. See 38 C.F.R. § 1154(a).  

During the Veteran's hearing with the undersigned VLJ in December 2016, he testified that he has had problems with his hearing since leaving service, and that he initially sought a private doctor's care in the late 1970s.

The Veteran had in-service audiological examinations in July 1965 at his induction physical examination and in July 1967 at his separation physical examination, at which time auditory thresholds were recorded.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to the ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:  add 15 dB to 250 and 500 Hz, 10 dB to 1000, 2000, and 3000, 6000 and 8000 Hz, and 5 dB at 4000 Hz. 

The service treatment record include a July 1967 separation examination which included audiometric testing which showed puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz, as converted to ISO units, were 15, 10, 10, 10, and 5 in each ear.  No measurement was provided at 3000 Hertz and no explanation in the record is provided as to why not.  

The Veteran was provided with a VA audiological examination in March 2010.  The Veteran had puretone auditory thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 20, 20, 65, 85, and 95 in the left ear, and 5, 15, 30, 55, and 70 in the right ear.  The Maryland CNC test score was 96 in the right ear and 72 in the left ear.  This examiner noted there was hearing loss considered disabling for VA purposes.  The examiner noted the Veteran's service in Vietnam and exposure to significant and hazardous noise, but also mentioned that the lack of testing at 3000 Hertz for the Veteran in his separation examination of July 1967 prevented the examiner from resolving an opinion as to whether the hearing loss was caused by service, saying the lack of testing at high frequencies upon separation from the military makes the presence or absence of high frequency hearing loss at those high frequencies at that time indeterminable.  The examiner also noted the presence of tinnitus, for which he is now service-connected, and that it was more likely than not caused by or a result of noise exposure in the military.

The Veteran was provided with another VA audiological examination in August 2011.  The Veteran had puretone auditory thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 25, 25, 70, 90, and 100 in the left ear, and 25, 25, 35, 60, and 60 in the right ear.  No Maryland CNC test was performed in this examination, and no opinion was provided.

The Veteran provided an October 2009 statement from his private physician, who noted that "high decibels can and will lead to hearing loss if protection is not used, [and] therefore it is also my opinion that the use of artillery and machine gun fire led to this loss of hearing."  No other rationale was provided for this physician's opinion.

In December 2016, the Veteran's spouse, to whom he has been married since 1971, submitted a detailed lay statement regarding her husband's poor hearing.  She remarked his hearing had always been bad, and that the Veteran's noted mood swings were unpredictable, and were due in part to the Veteran's inability to hear what she and her children would say to the Veteran.  She noted during phone calls with the Veteran that her co-workers could hear the Veteran yelling over the phone, even in the presence of customers for their business, because of poor hearing.  She reported he's unable to hear the television, even at maximum volume, and that when the Veteran speaks, he can't determine his own volume, which had the net effect of negatively impacting social relationships.

Another lay statement was provided by a neighbor of the Veteran, also in December 2016.  This neighbor reported having known the Veteran since 1970, and that she had seen the Veteran lose his temper with his spouse and becoming verbally abusive with her and their son.  The neighbor attributed those anger rages in part due to the Veteran's difficulty in hearing, and noted that the volume of their television set would be turned up so high, it could be heard from the street outside their home.

In July 2017, the Veteran provided his own lay statement where he described an incident during his Vietnam service where he sustained hearing loss and dizziness after being adjacent to howitzer artillery pieces being discharged.  The Veteran noted that despite being told by a military physician that he eventually would be fine, that in fact his hearing was never the same and had gotten progressively worse over time.

When the evidence is in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.  Competent evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, the VA examination establishes the presence of bilateral hearing loss.  In-service noise exposure is conceded.  The March 2010 VA audiology examiner stated that her opinion would be speculative as to service connection because the 3000 Hz level had not been measured during the Veteran's exiting physical examination.  The Board finds that opinion to be of limited probative value.  The Board finds that there is credible evidence of symptoms of hearing loss in service and continuity of symptoms since service.  There is evidence of noise exposure in service.  Multiple lay statements from the Veteran, his spouse, and his neighbor all point to continuity of hearing problems for the Veteran since service.  When there is an equipoise of evidence, as here, the Veteran prevails on his claims.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his military service.  

In sum, the Board finds a grant of service connection for bilateral hearing loss appropriate.  The preponderance of the evidence is for the Veteran's claim and the benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks an initial disability rating in excess of 30 percent for the service-connected PTSD.  

The Veteran's PTSD was last examined by VA in March 2014.  The examiner estimated the overall severity of the Veteran's PTSD was moderate in degree, but also noted that the Veteran's PTSD had a mild impact on relationships and employment.  At his December 2016 hearing, the Veteran indicated his PTSD had worsened since his 2014 examination.

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

As any decision with respect to the claims noted above may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined and therefore adjudication is deferred until adjudication of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain any outstanding VA and private treatment records pertaining to the Veteran's service-connected PTSD. 

2.  Then, schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


